Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/3/2021 has been entered.
 
Petition to make Special under PPH
The request to make special filed 5/3/2019 was granted (see mailing 5/14/2019).
	Applicants RCE response filed 6/3/2021 to the final office action mailed 2/11/2021 required an extension of time.

Applicant’s amendment
As requested, Applicant’s after final amendment filed 5/11/2021 has been entered.  Claims 14 and 16 have been amended, and claims 1-13 were previously cancelled.
Claims 14-20 are pending and currently under examination.

Priority
	This application filed 11/30/2018 is a 371 National stage filing of PCT/KR2016/015389 filed 12/28/2016 and claim benefit to foreign application KR10201050187556 filed 12/28/2015.

Failure to provide a certified translation may result in no benefit being accorded for the non-English application.
No comment has been made by Applicants in this response to the summary for priority.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 14-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
 values are obtained from the clinical information DB, and in review of the specification and requirements of the claims the values appear to be related to one or more limitations of age, sex, bone mass index, blood pressure, blood cell count, the presence of a gene, and the absence of a gene (see claim 14 for example).  The values are to be used in an arithmetic expression for a disease relationship.  In the specification at page 9, it teaches:
The multiple-gene information database comprises: a multiple-gene haplo map that stores genotype-associated15 nucleotide variation distributions classified by race and proportion, for multiple genes of a control group for each phenotype; and multiple-gene haplo frequency information configured to store variation information on variations that classify genotypes for the phenotypes stored in the multiple-gene haplo map. The storage unit20 further comprises a clinical information DB that stores subject's environmental factor information to be considered together with genetic traits in order to produce the results of disease cause prediction based on clinical information. Here, the search control unit can produce the results of disease cause prediction by25 generating the relationship index (n) for disease cause relationship through an arithmetic expression generated by multiple logistic regression. 

Further at page 10, it teaches:
“In addition, the arithmetic expression for disease cause or drug response relationship is 

    PNG
    media_image1.png
    69
    392
    media_image1.png
    Greyscale

and is calculated using genotypes or a variety of given ID generation systems, given in personal profiles (standardized ID set), through5 population genomes and their EMR (electronic medical record), EHR (electrical health record) and PHR (personal health record). In 
addition, coefficient variables R are generated using a given ID system. Furthermore, personal information generates personal profiles (standardized ID set) by using the personal genome and the10 hospital-based information on the person as standards, and the IDs 
provide variable X to the arithmetic expression determined by multiple logistic regression. “


The rejected claims 14-20 recite and encompass a final step which requires that ‘the search control unit is configured to produce results of the disease cause prediction’ based on a logistic regression that is provided to evaluate a disease cause relationship.   The claims have been amended to provide that the evaluation is based on a list of factors such age, sex BMI, blood pressure, blood cell count, and gene status form which values for these and haplotypes are evaluated, however the claims do not set forth any specific requirements for how these values are to be established for either  (beta) or xn, nor how these values result in the ability to generate a Manhattan plot or radar mutation significance chart based on the arithmetic expression set forth in the claims.  When the claims are analyzed in light of the specification, the invention encompasses an enormous number possible values relative to all the haplotypes and variables  and xn.
In analyzing whether the written description requirement is met for genus claims, it is first determined whether a representative number of species have been fully described.  The instant specification provides no specific species, and teaches that these values would have to be evaluated and are relative to analysis.  Next, it is determined whether a representative number of species have been sufficiently described by other relevant identifying characteristics (e.g. other nucleotide sequences or positions with in a specific gene or nucleic acid), specific features and functional attributes that would distinguish different members of the claimed genus.  In the instant case the specification provides no specific values for the vast number elements encompassed by the claims, nor does it provide any specific guidance on how they are obtained.  Further, the claims read in light of the specification encompass no specific means of correlating any values relative to any phenotype or disease.
 "requires a precise definition, such as by structure, formula, chemical name, or physical properties," not a mere wish or plan for obtaining the claimed chemical invention. Fiers v. Revel, 984 F.2d 1164, 1171, 25 USPQ2d 1601, 1606 (Fed. Cir. 1993). Accordingly, an adequate written description of a  value for use in arithmetic expressions and resulting informative information requires more than a mere statement that it is part of the invention.
Thus, having considered the breadth of the claims and the provisions of the specification, it is concluded that the specification does not provide adequate written description for the claims.


Conclusion
No claim is allowed.
xin the independent claim.  
For purposes of clarity of the record for 101 analysis, the claims as amended require the step of comparing sequences and correlating associated metadata to arrive at the ‘results of disease cause prediction’ through the analysis of the data are instructional steps.  In light of the arithmetic expression and general disclosure in the specification, the claims require evaluating alleles and correlating them with diseases as possible cause or at least establishing a relationship.  The judicial exception is a set of instructions for analysis of genomic data and appear to fall into both Mathematical Concepts for the mathematical formulas/equations recited and used in the claims, and into Mental Processes, that is concepts performed in the human mind (including an observation, evaluation, judgment, opinion).  However, in this case the requirement for the amount of the data being ‘3 billion sequences’ that are required and evaluated within the database and by the recited ‘engine’, does not appear that it could practically be practiced as a mental step either in one’s mind or on paper.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph T Woitach whose telephone number is (571)272-0739.  The examiner can normally be reached on Mon-Fri; 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R Skowronek can be reached on 571 272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Joseph Woitach/Primary Examiner, Art Unit 1631